DETAILED ACTION
Claims 1-22 are presented for examination based on the amendment filed 04/26/2021.
Claims 5-6 and 15 are cancelled.
Claims 1, 3-4, 11, 13-14, and 20 are amended.
Claims 21-22 are new.
Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-4, 7-14, and 16-22 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4, 7-14, and 16-22 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “generating a spectrum of design solutions for the first approach, wherein the spectrum of design solutions comprises a plurality of design solutions, each design solution in the spectrum of design solutions representing a different instance of three-dimensional geometry that satisfies the at least one design criterion; evaluating manufacturability of a first design solution included in the spectrum of design solutions; evaluating manufacturability of a second design solution included in the spectrum of design solutions: and displaying, via a graphical user interface (GUI), the spectrum of design solutions for the first approach and a comparison of the manufacturability of the first design solution relative to the manufacturability of the second design solution.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 20 of the instant application (as supported in specification, at least the original claims, and Figs.1-3).
Prior Art of Record
The Prior art of reference Iorio (U.S. Patent Application Publication 2014/0149084 A1) discloses:  	(Iorio: FIG. 1, Endpoint Machine 110-0 and Sever Machine 120, both include processing units (111 and 121), I/O Devices (112 and 122), Memory (103 and 123), with an Interface 114 and Design specification 115 and 124; FIG. 2, Design Engine 124, including a Classification Engine 204; paras. [0034]-[0035] “In practice, classification engine 204 classifies design specification 115 by computing a distance value between design specification 115 and each stored design specification 207 within design space 141. Classification engine 204 then identifies a number of stored design specifications 207 within a threshold distance of design specification 115. The threshold itself could be generated, for example, based on a level of uncertainty that the end-user specifies or based on the density of the region of design space 141 where problem specification 115 falls.”; para. [0039] “Geometry kernels 301 include various algorithms for generating geometry based on the set of parameters received from optimization algorithms 300. In particular, each geometry kernel 301 sets forth procedural techniques for adding material to and/or removing material from a three dimensional (3D) space.”; para. [0043] “Referring back now to FIG. 2, once classification engine 204 selects one or more stored design strategies 208, execution engine 205 executes those stored design strategies 207 in the iterative fashion described above to generate a range of 
The Prior art of reference Sturrock (U.S. Patent Application Publication 2009/0089027 A1) discloses:  	(Sturrock: para. [0067] “As will be readily appreciated from the subject specification, simulation tools can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). For example, SVM's can be configured via a learning or training phase within a classifier constructor and feature selection module. In other words, the use of expert systems, fuzzy logic, support vector machines, greedy search algorithms, rule-based systems, Bayesian models (e.g., Bayesian networks), neural networks, other non-linear training techniques, data fusion, utility-based analytical systems, systems employing Bayesian models, etc.”)
The Prior art of reference Krishnapillai (U.S. Patent Application Publication 2007/0078634) discloses:
Krishnapillai: para. [0075] “The Design Selection Program 902 can select the desired designs by a number of ways besides user interaction. The program can select desired designs by using numerical criteria or by using restrictive design envelopes to reduce the number of solutions for further processing.”; para. [0076] “The entire spectrum of design possibilities may be pre-generated and stored in memory to be retrieved at the request of the user according to set criteria. Once the viable limits are established it would be possible to ensure that a user selects only designs that are viable.”; para. [0042] “Switch 312 is provided for the user to access the 3D (three-dimensional) CAD package to e.g. edit a selected generated design or to reset the limits of exploration. Button 314 is provided for the user to display the selected design in an interactive 3D format, such as eDrawings format for interactive web based display of the designs.”)
The Prior art of reference Wilson (US Patent No. 9,785,727) discloses:
(Wilson: Col. 7 lines 2-26, “Parts can be grouped together as "PartGroups", such that relationships between a set of Parts fulfilling a particular function can be described. PartGroups make it easy to isolate and define a group of Parts that are inter-related, so that an entire PartGroup can be removed or replaced, ensuring all affected Parts are properly controlled without concern for unaffected Parts. PartGroups are distinct from the commonly understood concept of "subassemblies" in that the Parts in the PartGroup do not necessarily connect or interact with one another, they may be grouped according to function or material or some other classification. Within such a classification, or PartGroupClass, it is possible to have multiple substitutable PartGroups. For example, all the doors and drawer fronts in a cabinetry Configurator may be collected into a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129